Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 11/17/2020. As directed, claims 1, 6, and 8-10 were amended. Claim 3 was canceled. Accordingly, claims 1-2 and 4-10 are currently pending in this application. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Objections
Claims 1 and 9-10 are objected to because of the following informalities:  
In claim 1, line 9, it appears Applicant intended “map of area” to read --map of an area--
In claim 9, line 16, it appears Applicant intended “map of area” to read --map of an area--
In claim 10, line 13, it appears Applicant intended “map of area” to read --map of an area--
Appropriate correction is required. 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
Claims 1-2, 4-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US PGPub. No. 2019/0369620) in view of Hiramatsu (US PGPub. No. 2019/0227561). 
Regarding claim 1, Zhou teaches a work area determination system for an autonomous traveling work machine [Zhou 1] which is controlled autonomously based on self machine position information indicative of a self machine position (Zhou ¶0179, ¶0182, ¶0184), the work area determination system 
Hiramatsu, however, teaches a system for correcting a work area of a machine by providing a work area correction section that allows a user to correct at least one of a position, a shape, and a size of the work area based on a user’s operation of touching a closed curve representing the work area (Hiramatsu Figures 21-22; ¶0263-0269). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Zhou in view of Hiramatsu. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Zhou to include wherein the work area correction section allows a user to correct at least one of a position, a shape, and a size of the work area based on a user’s operation of touching a closed curve representing the work area, as doing so was a known way of allowing a user to correct a work area, as recognized by Hiramatsu (Hiramatsu Figures 21-22; ¶0263-0269). 
Regarding claim 2, Zhou in view of Hiramatsu teaches the work area determination system of claim 1, wherein: the operation terminal further includes a terminal position information recording 
Regarding claim 4, Zhou in view of Hiramatsu teaches the work area determination system of claim 1, wherein the operation terminal is detachably attachable to the autonomous traveling work machine (Zhou ¶0184, ¶0186, ¶0203). 
Regarding claim 5, Zhou in view of Hiramatsu teaches the work area determination system of claim 4, wherein when the operation terminal is attached, the operation terminal transmits the terminal position information as the self machine position information to the autonomous traveling work machine (Zhou ¶0184, ¶0203). 
Regarding claim 6, Zhou in view of Hiramatsu teaches the work area determination system of claim 1, wherein the operation terminal sets the work area in association with a movement of a user holding the operation terminal set under a state in which recording of the terminal position information is to be executed by the positioning device in an outer edge of a range where a work is to be effected in field (Zhou ¶0140, ¶0186, ¶0195). 
Regarding claim 7, Zhou in view of Hiramatsu teaches the work area determination system of claim 1, wherein the autonomous traveling work machine is a grass mower [Zhou 1] (Zhou ¶0181). 
Regarding claim 9, Zhou in view of Hiramatsu teaches an autonomous traveling work machine [Zhou 1] comprising: a traveling machine body [Zhou 3]; a first positioning device for acquiring self machine position information indicative of a self machine position (Zhou ¶0138-0140; Examiner notes Zhou teaches a GPS may be either dedicated to the work machine or detachably connected thereto); a 
Regarding claim 10, Zhou in view of Hiramatsu teaches a work area determination program for an autonomous traveling work machine [Zhou 1] which is autonomously controlled based on self machine position information indicative of a self machine position (Zhou ¶0179, ¶0182, ¶0184), the work area determination program comprising computer executed functions, which when executed by a computer, cause the computer to perform: a positioning function for acquiring terminal position information inactive of a position of an operation terminal which stores this work area determination program therein (Zhou ¶0140, ¶0195-0197); a work area determination function for determining a work area based on the terminal position information (Zhou ¶0140, ¶0195-0197); a work area information . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Hiramatsu as applied to claim 7 above, and further in view of Hashima et al. (US PGPub. No. 2013/0268165). 
Regarding claim 8, Zhou in view of Hiramatsu teaches the work area determination system of claim 7 (Zhou ¶0140, ¶0179-0182, ¶0184-0185, ¶0195-0197; Hiramatsu ¶0263-0269), but appears to be silent on the system further wherein the autonomous traveling work machine includes a cut grass discharging outlet for discharging cut grass clippings to a lateral side relative to a traveling direction of the autonomous traveling work machine and controls discharging the cut grass clippings in such a manner that the cut grass clippings are discharged when the cut grass discharging outlet is oriented toward a preset grass discharging area. 
Hashima, however, teaches an autonomous mower (Hashima ¶0006) including a cut grass discharging outlet for discharging cut grass clippings to a lateral side relative to a traveling direction of the autonomous traveling work machine and controls discharging the cut grass clippings in such a manner that the cut grass clippings are discharged when the cut grass discharging outlet is oriented toward a preset grass discharging area (Hashima ¶0093, ¶0117). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Zhou in view of Hiramatsu in view of Hashima. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Zhou in view of Hiramatsu to include the system further wherein . 
Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. Applicant argues in Remarks, page 7, that:
“Zhou fails to disclose or suggest a specific modification method and is only concerned with correcting coordinate points with low precision. This differs from the technical idea of the claimed invention that includes fine-tuning at least one of the position, shape, and size of the work area (or excluded area) for appropriate work. Further, Zhou also fails to disclose or suggest a displayed closed curve that can be operated by a user, let alone changing at least one of the position, shape, and size of a displayed closed curve.”

Examiner respectfully notes that Zhou is not relied upon for these teachings in the current rejection, and instead asserts that Zhou in view of Hiramatsu covers each claim element as outlined above in regard to claim 1. 
Applicant goes on to argue on page 7, that:
“Christopherson fails to disclose or suggest “the autonomous traveling work machine includes a cut grass discharging outlet for discharging cut grass clippings to a lateral side relative to a traveling direction of the autonomous traveling work machine and controls discharging the cut grass clippings in such a manner that the cut grass clippings are discharged when the cut grass discharging outlet is oriented toward a preset grass discharging area”, as expressly recited by amended claim 8.”

Examiner respectfully notes that Christopherson is not relied upon for these teachings in the current rejection, and instead asserts that Zhou in view of Hiramatsu in view of Hashima covers each claim element as outlined above in regard to claim 8. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669